         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 1 of 63



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

THOMAS SCHANSMAN, individually, as
surviving Parent of QUINN LUCAS
SCHANSMAN, and as legal guardian on behalf of
X.S., a minor, and                                          COMPLAINT

CATHARINA TEUNISSEN, individually, and as                   JURY TRIAL DEMANDED
surviving Parent and personal representative of the
ESTATE OF QUINN LUCAS SCHANSMAN, and
                                                            Civil No. __________________
NERISSA SCHANSMAN, individually, and as
surviving Sibling of QUINN LUCAS
SCHANSMAN,

                      Plaintiffs,

               -against-

SBERBANK OF RUSSIA PJSC, THE WESTERN
UNION COMPANY, WESTERN UNION
FINANCIAL SERVICES, INC., MONEYGRAM
INTERNATIONAL, INC., MONEYGRAM
PAYMENT SYSTEMS, INC., and VTB BANK
PJSC

                      Defendants.


       Plaintiffs Thomas Schansman, individually, as surviving parent of Quinn Lucas

Schansman, and as legal guardian on behalf of minor plaintiff X.S.; Catharina Teunissen,

individually, and as surviving parent and personal representative of the Estate of Quinn Lucas

Schansman; and Nerissa Schansman, individually, and as surviving sibling of Quinn Lucas

Schansman, by and through their attorneys, allege upon knowledge as to themselves and their

own actions and upon and information belief as to all other matters, as follows:
           Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 2 of 63



                                  NATURE OF THIS ACTION

                   On July 17, 2014, the Donetsk People’s Republic (“DPR”), a terrorist group

operating in eastern Ukraine, launched a surface-to-air missile from territory that it acquired and

controlled through brute force, intimidation, and violent acts. The DPR fired that missile at

Malaysia Airlines Flight 17 (“MH17”), a civilian passenger plane traveling from Amsterdam to

Kuala Lumpur, killing all 298 passengers onboard including 80 children, and murdering Quinn

Lucas Schansman (“Quinn”), a young American.

                   Quinn’s family, the Plaintiffs in this action, bring this lawsuit to hold

accountable those who provided material support and financing to the murderers of their son and

brother.

                   Defendants are corporate entities that provided ongoing and essential financial

support to the DPR from around the world, including the United States, for the explicit purpose

of purchasing lethal military equipment that was necessary (1) for the DPR to acquire and

maintain control over the territory from which it launched the missile that took down the MH17

passenger plane, and (2) to carry out its terrorist activities, including the missile attack on MH17.

                   Defendants provided their services to members and representatives of the

DPR who were unambiguous about their intent: to help arm and equip the DPR to carry out

terrorist acts in service of undermining the Government of Ukraine, intimidating and coercing

the Ukrainian civilian population, increasing the Russian Federation’s control over territory in

eastern Ukraine, and ultimately advancing a political and ideological agenda to reestablish the

“Russian Empire” through the creation of “Novorossiya” (New Russia).1



1
  Novorossiya (or “Novorossia”) refers both to an aspirational geographical territory (akin to the
Islamic State’s (“ISIS”) aspirational “Caliphate”) as well as a violent extremist political


                                                  2
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 3 of 63



                  Defendants provided banking and money transfer services for the DPR while

the world’s governments and media were intently focused on the DPR’s horrific and systematic

abuses perpetrated in the name of advancing its vision of Novorossiya. In the months leading up

to the MH17 attack, the DPR’s occupation of, and killing and torture of civilians in, eastern

Ukraine constituted perhaps the most significant international news event in the world. It was

the subject of nearly constant commentary by highly-visible officials including the President of

the United States, the Prime Minister of the United Kingdom, the President of France, the

Chancellor of Germany, and nearly every major media outlet in the world.

                  The DPR’s campaign of terror in eastern Ukraine fundamentally changed the

regional order and constituted a major challenge to international security. Despite this sea

change in circumstances for governments around the world and civilians in the region,

Defendants Sberbank, Western Union, MoneyGram, and VTB Bank continued to go about their

profit-making activities, even when it was clear that they were actively funneling critical

financial resources to a terrorist group (the DPR) for the explicit purpose of buying lethal

equipment—equipment that was ultimately used to carry out the attack that killed Quinn.

                  Plaintiffs are the parents and siblings of Quinn, a United States citizen, who

was killed when he was just eighteen years old as he was traveling aboard MH17 to meet his

parents for a family vacation.    Quinn’s parents, Thomas and Catharina, both suffered and

continue to suffer deep and debilitating psychological and emotional distress due to the senseless




movement. The term is today associated with an effort to create a pro-Russia confederated state
through the forceful acquisition of power and control in eastern Ukraine and re-establish a
Russian Empire in the area north of the Black Sea in what is now much of southern and eastern
Ukraine.


                                                3
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 4 of 63



murder of their son. Quinn’s siblings, Nerissa and X.S., both suffered and continue to suffer

deep and debilitating psychological and emotional distress due to the murder of their brother.

                   Defendants are companies that knew, or exhibited deliberate indifference to

the fact, that they provided material support to the fundraising arm of the DPR—a group that

openly engaged in terrorist activity and was condemned by governments around the world—and

that the support they provided to the DPR would be used to finance the DPR’s terrorist actions.

                   The support Defendants provided to the DPR allowed the DPR to acquire

lethal equipment, which was used to commit violent acts that endangered human life and

appeared intended to intimidate or coerce Ukrainian civilians and influence the Ukrainian

government.

                   Defendants’ provision of material support to the DPR was a substantial factor

in the DPR’s ability to launch a missile from territory it controlled—an attack that killed Quinn

and 297 other innocent victims.

                   By this lawsuit, Plaintiffs challenge Defendants’ actions under the

Antiterrorism Act, 18 U.S.C. § 2331 et seq. (the “ATA”), which Congress enacted in 1992 in

response to the terrorist hijacking of the cruise ship Achille Lauro as well as the bombing of Pan

Am Flight 103 over Lockerbie, Scotland in 1988.

                   In adopting the ATA, Congress recognized that “reluctant courts and . . .

jurisdictional hurdles” had often stymied the ability of victims of international terrorism to obtain

redress for their injuries. (136 Cong. Rec. S4568-01 (1990)).

                   According to the ATA’s legislative history, “By its provisions for

compensatory damages, treble damages, and the imposition of liability at any point along the

causal chain of terrorism,” the Act was intended to “interrupt, or at least imperil, the flow of




                                                 4
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 5 of 63



money” to groups engaged in acts of international terrorism that injure American citizens. (S.

Rep. No. 102-342, at 22 (1992)).

                    As stated by Senator Charles Grassley, Congress enacted the ATA to strike at

“the resource that keeps [international terrorists] in business – their money.” (138 Cong. Rec.

S17252- 04 (1992) (statement of Sen. Grassley)).

                    Defendants are companies that deliberately ignored what the rest of the world,

including the President of the United States, was deeply intent on addressing. Defendants made

this choice in order to continue to profit from the provision of banking and money transfer

services to terrorists like the DPR.

                    The ATA does not permit companies such as Defendants to hide behind

invocations of neutrality in their provision of banking and money transfer services in an effort to

abdicate responsibility for their role in causing acts of terror.

                    The aim of this lawsuit is to ensure that, as Congress intended, the companies

whose conduct resulted in the death of an innocent American at the hands of terrorists are held

responsible for their actions.

                                  JURISDICTION AND VENUE

                    This is a civil action under the Antiterrorism Act, 18 U.S.C. § 2331 et seq.

                    This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 and 28 U.S.C. § 2333(a) as a civil action brought by the estate, survivor s, or

heirs of a United States citizen injured by reason of an act of international terrorism .

                    Venue is also proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c)

and 18 U.S.C. § 2334(a) because Defendants conduct significant business operations in the State

of New York and within the Southern District of New York, are subject to the personal




                                                   5
           Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 6 of 63



jurisdiction of the courts in the Southern District of New York, and/or have agents within the

Southern District of New York.

                   Defendant The Western Union Company maintains a corporate office in

Manhattan, New York. Defendants The Western Union Company, Western Union Financial

Services, Inc., MoneyGram International, Inc., and MoneyGram Payment Systems, Inc. maintain

numerous agent locations that provide global money transfer services within the Southern

District of New York.

                   Defendants Sberbank of Russia PJSC (“Sberbank”) and VTB Bank PJSC

(“VTB Bank”) maintain offices through their subsidiaries in Manhattan, New York. At all

relevant times, Defendants Sberbank and VTB Bank deliberately and repeatedly routed U.S.

dollar-denominated transactions through correspondent bank accounts located in Manhattan,

New York.

                                        THE PARTIES

                   Plaintiff Thomas Schansman is Quinn’s father. His son was killed by the

DPR, a violent terrorist group that received material support and financing from Defendants. He

is a citizen of the Netherlands, resides in this district, and is domiciled in the Netherlands. He

brings this action on behalf of himself, as a surviving parent of his son, Quinn, a United States

citizen.

                   Plaintiff Catharina Teunissen is Quinn’s mother. Her son was killed by the

DPR, a violent terrorist group that received material support and financing from Defendants.

She is a citizen of the Netherlands and is domiciled in the Netherlands. She brings this action on

behalf of herself, as a surviving parent, and as personal representative of the estate of her son,

Quinn, a United States citizen.




                                                6
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 7 of 63



                   Plaintiff Nerissa Schansman is Quinn’s sister. Her brother was killed by the

DPR, a violent terrorist group that received material support and financing from Defendants.

She is a citizen of the Netherlands and is domiciled in the Netherlands. She brings this action on

behalf of herself, as the surviving sibling of her brother, Quinn, a United States citizen.

                   Plaintiff Thomas Schansman is also a plaintiff on behalf of his minor child,

X.S, Quinn’s half-brother. X.S. is a citizen of the Netherlands, resides in this district, and is

domiciled in the Netherlands.

                   Defendant Sberbank is a Russian banking institution with offices and branches

worldwide.

                   At all relevant times, Sberbank maintained offices in New York City through

a directly or indirectly controlled subsidiary, which was and is critical to Sberbank’s combined

corporate structure and operations.

                   Sberbank operates in the United States and New York through its subsidiary

Sberbank CIB USA Inc. (“Sberbank CIB”), which is located at 152 W. 57th Street, 46 Floor,

New York, New York 10019.

                   Sberbank advertises itself as an international “Group” covering 20 countries

with more than 11 million customers outside of Russia, and identifies Sberbank CIB as “the

Group’s corporate and investment banking business,” listing its New York office as a means of

contacting the Sberbank Group.

                   Sberbank also offers alternative depositary receipts which trade on U.S. over-

the-counter markets. In an April 2018 interview with the Financial Times, Herman Gref, the

Chairman of Sberbank’s executive board, boasted that at least 25 percent of Sberbank’s

shareholders are located in the United States, claiming that its American ownership was so




                                                  7
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 8 of 63



substantial that “[w]e don’t need lobbyists. Our American shareholders do that for us.” This

makes Americans the single largest group of Sberbank shareholders other than the Government

of the Russian Federation, which owns 51% of the bank.

                   In recent years, according to public reports, Sberbank spent hundreds of

thousands of dollars on lobbying the U.S. Government for the stated purpose of “assessing

possible ways to address sanctions relief.”

                   Sberbank purposely avails itself of the courts of this Circuit to resolve its

disputes, having done so as recently as 2014.

                   Defendant VTB Bank is a Russian banking institution with offices and

branches worldwide. VTB Bank operates a retail bank under the name VTB24.

                   At all relevant times, VTB Bank maintained offices in New York City through

a directly or indirectly controlled subsidiary, which was critical to VTB Bank’s combined

corporate structure and operations.

                   Until in or about August of 2018, VTB Bank operated in the United States and

New York through its subsidiary VTB Capital, located at 452 Fifth Avenue, 23rd Floor, New

York, NY 10018. In or about August 2018, VTB Capital was sold to its management and

renamed Xtellus Capital Partners, although they continue to operate out of the same offices and

provide the exact same services for VTB Bank.

                   In September 2018, VTB Bank stated that it had signed an agreement with

Xtellus Capital Partners for Xtellus Capital Partners to serve as “a US chaperoning broker for the

VTB Group” in order to allow VTB to “continue working with our Russian and international

clients” and ensure that “[t]here will be no change to VTB product offering or level of client

service on equity and fixed income markets” as a result of the change.




                                                 8
           Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 9 of 63



                      VTB Bank purposefully avails itself of the courts of New York to resolve its

disputes, having done so as recently as 2017.

                      At all relevant times, Defendants Sberbank and VTB Bank provided banking

and money transfer services that allow individuals to send and/or receive money via wire

transfers, including wire transfers sent from or through the United States, either to specified

accounts at Sberbank or VTB Bank or cards issued by Sberbank or VTB Bank.

                      The cards issued by Defendants Sberbank and VTB Bank, sometimes known

as payment cards or bank cards, allow for the transfer of funds from one card to another or from

funds in a bank account to a card. Defendants’ banking services therefore allow individuals to

provide funds, typically through an online process, to another individual’s card issued by

Sberbank or VTB Bank.

                      Defendants Sberbank and VTB Bank profit by charging fees for certain

banking services, as well a percentage fee for international money transfers. They also earn

additional revenue on international transactions that are sent in one currency and received in a

different currency.

                      Sberbank and VTB Bank each maintain correspondent bank accounts in this

district in order to deliberately and repeatedly effectuate the transfer of funds in United States

dollars:

                      a) Sberbank has maintained correspondent bank accounts with JPMorgan

                         Chase Bank, Citibank N.A., Bank of America, The Bank of New York

                         Mellon, and Deutsche Bank Trust Company Americas in New York City;




                                                   9
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 10 of 63



                   b) VTB Bank has maintained correspondent bank accounts with JPMorgan

                      Chase Bank, Bank of America, and Citibank, N.A., amongst other banks

                      in New York City.

                   In January 2014, Sberbank’s website stated that its “Main correspondent bank

for client payments in US dollars” was Deutsche Bank Trust Company Americas in “New York,

NY” and that its “Principal correspondent bank for client payments and treasury operations in

US dollars” was The Bank of New York Mellon in “New York, NY.”

                   On June 6, 2013, Sberbank announced that Deutsche Bank presented the

“2012 USD STP Excellence Award” to Sberbank “for excellence in formatting payments routed

through Sberbank’s Nostro correspondent accounts with Deutsche Bank Trust Company

Americas (USA),” which are located at 60 Wall St, New York, New York.2

                   On its website, Sberbank continues to promote the “advantages” of its

“correspondent banking relations…for the performance of conversions with many leading world

banks,” which “enable Sberbank of Russia to offer its clients the best price conditions on the

money market.” Its website further advertises that “Sberbank of Russia makes conversions with

more than 20 currencies,” including “US dollar (USD).”

                   Sberbank also advertises partnerships, discounts, and promotions on its

website through its partnerships with several U.S. credit and consumer companies.

                   Like Sberbank, VTB Bank advertises on its website that it “offers settlement

and cash services” including “[o]pening and maintaining loro correspondent accounts in all




2
 A nostro correspondent account is an account that one bank holds in a foreign currency in
another bank.


                                                10
            Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 11 of 63



international key currencies, Russian roubles, currencies of the CIS and Baltic states and clearing

currencies.”3

                   VTB Bank further advertises on its website that it “organises partner banks’

access to international card payment networks as a sponsor bank.” Among the listed benefits of

this program include “transaction services in three currencies: Russian roubles, US dollars and

euros” and “full reimbursement of interbank fees set by payment processing systems.” To

execute these advertised U.S. dollar services, VTB Bank routinely and systematically relies on

its U.S. correspondent accounts located in this district.

                   VTB Bank advertises on its website that it facilitates “cashless foreign

exchange transactions” from “USD to RUB” daily. To execute these advertised U.S. dollar

services, VTB Bank systematically relies on its U.S. correspondent accounts located in this

district.

                   Sberbank and VTB Bank’s United States correspondent bank accounts have

been prominently advertised by the fundraising arm of the DPR as channels for providing direct

funding to the DPR using foreign currencies, such as United States dollars. For example, one

DPR fundraiser’s webpage includes instructions that “[m]oney transfer[s], carried out in any

currency, other than the account [currency], will be converted into the currency of the VTB 24

(JSC) [on] the date of transfer.” (Veche, “Military-humanitarian assistance to the MEP Veche,”

available at http://veche-info.ru/projects/4261). 4 Another DPR fundraiser’s webpage stated in

June 2014 that “For transfers in USD [United States dollars],” funds need to be sent through a



3
  A loro correspondent account is an account held on behalf of a foreign credit institution.
Payments through correspondents are executed through reciprocal nostro and loro accounts.
4
  Throughout this Complaint, documents and source material originally written in Russian have
been translated to English for ease of comprehension.


                                                 11
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 12 of 63



correspondent account in New York. (Coordination Center for New Russia, “Requisites” as of

June 23, 2014, available at https://web.archive.org/web/20140623133432/http://kcpn.info/help).

                   Sberbank and VTB Bank’s correspondent accounts in New York were

repeatedly used to send financial support to the DPR for the explicit purposes of carrying out

violent and lethal activities intended to intimidate or coerce the Ukrainian civilian population and

influence the Ukrainian government.

                   For example, one prominent DPR fundraiser, the Coordination Center for

New Russia (“Center for New Russia”), reported that between June 23 and July 27, 2014—

which encompasses the time during which the DPR planned and executed the attack on MH17—

its account with Defendant VTB Bank received “1,673.55” in “transfers in dollars.” At that time,

Center for New Russia consistently advertised the account number of Defendant VTB Bank’s

correspondent bank in New York City, Deutsche Bank Trust Company Americas, as the

appropriate channel through which to send “transfers in USD.”

                   The DPR’s fundraising representatives published many webpages featuring

the same wire transfer instructions for over four years, from 2014 through the present. Thus,

despite years of open and notorious advertising, Sberbank and VTB Bank knowingly permitted

the DPR to continue fundraising through these accounts.

                   Defendant The Western Union Company is a corporation incorporated under

the laws of Delaware with its principal place of business in Colorado. The Western Union

Company operates in this district through a corporate office located at 505 Fifth Avenue, New

York, New York 10017. Defendant Western Union Financial Services, Inc. is a corporation

incorporated under the laws of Delaware with its principal place of business in Colorado.

Western Union Financial Services Inc. has a registered agent for service of process in the




                                                12
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 13 of 63



Southern District of New York. The Western Union Company, operating directly and through its

subsidiary, Western Union Financial Services, Inc. (together, “Western Union”), is a global

provider of money transfer services.       Western Union maintains hundreds of agent locations

within the Southern District of New York that facilitate global money transfers.

                   Defendant MoneyGram International, Inc., is a corporation incorporated under

the laws of Delaware with its principal place of business in Texas. Defendant MoneyGram

Payment Systems, Inc. is a corporation incorporated under the laws of Delaware with its

principal place of business in Minnesota. MoneyGram Payment Systems, Inc. has a registered

agent for service of process in the Southern District of New York. MoneyGram International,

Inc., operating directly and through its subsidiary, MoneyGram Payment Systems, Inc. (together,

“MoneyGram”), is a global provider of money transfer services. MoneyGram maintains dozens

of agent locations within this district that facilitate global money transfers.

                   At all relevant times, Defendants Western Union and MoneyGram provided

money transfer services that allow identified individuals to send money to other identified

individuals anywhere in the world either online or through in-person payment at a Western

Union or MoneyGram agent location. The sender provides the funds either in cash or via

payment from their bank account, debit card, or credit card. The recipient of the money transfer

receives the money either directly to their bank account, or can retrieve the money in-person at

any Western Union or MoneyGram agent location around the globe.

                   Defendants Western Union and MoneyGram profit by charging a fee based on

the money transfer amount and the recipient’s location. They also earn additional revenue on

international transactions that are sent in one currency and received in a different currency.




                                                  13
            Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 14 of 63



                   Western Union and MoneyGram were repeatedly used to send financial

support to the DPR for the explicit purposes of carrying out violent and lethal activities intended

to intimidate or coerce the Ukrainian civilian population and influence the Ukrainian government.

From 2014 through the present, the DPR’s fundraising representatives widely advertised

instructions on how to transfer funds to the DPR using Western Union and MoneyGram. Thus,

despite years of open and notorious advertising, Western Union and MoneyGram knowingly

permitted the DPR to continue fundraising for their violent acts through their money transfer

services.

                   Each Defendant’s business model requires their knowing the identity of their

account holders and/or the sender and recipient for each transaction they process. As such,

Defendants knowingly allowed supporters of the DPR to send and transfer money to individuals

and groups that constitute the fundraising arm of the DPR.               These DPR fundraising

representatives advertised (in many cases for years) that the money would be used to purchase

lethal equipment to support the DPR’s efforts to intimidate or coerce civilians and the Ukrainian

government through violent acts or acts dangerous to human life.

                   Defendants provided these services despite their knowledge that the DPR

engaged in terrorist activity and that the material support and financing Defendants provided to

the DPR would be used in the commission of terrorist acts.

                                 FACTUAL ALLEGATIONS

   I.        The Murder of Quinn Lucas Schansman

                   Quinn Lucas Schansman was born on November 30, 1995 in New York City.

Quinn had dual citizenship in both the United States and the Netherlands.




                                                14
            Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 15 of 63



                   At the time of his death, Quinn was an eighteen-year-old college student at the

Amsterdam School of International Business. Quinn was also a minor league soccer player who

played with the team Olympia ’25 in the Netherlands.

                   Quinn was a proud American citizen. Quinn saw and planned his future in the

United States, which was one of the primary reasons he conducted his college studies in English.




                   On July 17, 2014, Quinn boarded an airplane from Amsterdam to Kuala

Lumpur to join his family on vacation in Surabaya, Indonesia. Quinn’s grandfather was born in

Indonesia, a former Dutch colony, and his family had planned a vacation there to learn about

their Indonesian roots.

                   Quinn’s plane left Amsterdam’s Schiphol Airport at 10:31 GMT on July 17,

2014 and was due to arrive at Kuala Lumpur International Airport at 22:10 GMT.

                   As Quinn and the other 297 passengers (including 15 crew members) onboard

flew over eastern Ukraine, their plane was shot down by a surface-to-air missile launched from

territory controlled by the DPR through brute force, intimidation, and violence. The missile

caused the plane to break up in mid-air, killing all 298 passengers, including Quinn and 80

children.



                                               15
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 16 of 63



                   The missile exploded to the left of the cockpit and caused the plane to break

up in stages. The forward section of the plane was penetrated by hundreds of high-velocity

fragments from the warhead, killing the three crew members in the cockpit immediately. The

cockpit then broke away, but the plane continued its flight. A short while later, the wingtips

came off and the rear of the plane broke away, with the tail section then separating further. The

main body of the plane then crashed into the ground upside down. Investigators believe that it

was between 60 and 90 seconds after the cockpit broke away that the rest of the aircraft hit the

ground.

                   Roughly 35 minutes after the plane crashed to the ground, the self-described

“Commander-in-Chief” of the DPR, Igor Ivanovich Strelkov, also known as Igor Girkin, posted

on the Russian social media site VKontakte: “In the vicinity of Torez, we just downed a

plane . . . . We have video confirming.” (“Ukraine Separatist Social Media Site Claims Plane

Downing,” Radio Free Europe (July 17, 2014), available at https://www.rferl.org/a/ukraine-

separatist-leader-boasts-downing-plane/25460930.html).

                   Immediately after the attack, the DPR blocked recovery workers from the

crash site, removing evidence before it could be examined by international forensic inspectors.

Armed members of the DPR forced Ukrainian emergency workers, at gunpoint, to hand over

bodies that they had pulled from the rubble of the plane.

                   After blowing up the civilian airliner, the DPR leadership sought to profit.

Igor Strelkov reportedly issued an order demanding that jewelry, watches, and other valuables be

taken from the victims’ bodies and turned over to the DPR.




                                                16
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 17 of 63



                   As Malaysian and Dutch officials pleaded to be allowed to recover their dead

nationals, the victims’ bodies lay uncovered in a field—still controlled by the DPR—and had

begun to decompose in the summer heat.

                   It took several days before the DPR allowed investigators to examine the

bodies and begin the recovery process, further exacerbating the grief of the victims’ families,

including Plaintiffs.

                   On July 22, 2014, following a unanimous vote of the United Nations Security

Council to demand immediate international access to the crash site, the DPR finally allowed

international investigators access to the crash site and to the flight data recorders that had been

taken from the downed plane.

                   Plaintiffs Thomas Schansman, Catharina Teunissen, minor child X.S., and

Nerissa Schansman, suffered and continue to suffer severe physical and mental anguish and

extreme emotional distress from the terrorist attack that killed their son and brother, Quinn, and

the horrific looting and treatment of his corpse.

                   Amongst other harms, in the days and weeks after Quinn’s murder, Plaintiffs

were uncertain whether Quinn’s body would ever be returned to them. As a result, Plaintiffs

were forced to plan and participate in a funeral service without Quinn’s body, instead burying a

photograph of Quinn. Quinn’s remains were finally returned to Plaintiffs a month after his death,

at which point Plaintiffs planned and held a second funeral for Quinn.

                   Plaintiffs each endured extraordinary emotional distress and anguish in the

aftermath of Quinn’s murder, and Quinn’s siblings continue to struggle with feelings of intense

anxiety when either they or their parents travel by plane.




                                                    17
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 18 of 63



   II.     The DPR’s Violent Campaign of Intimidation and Coercion Against Civilians
           and the Ukrainian Government

                  Like other terrorist groups, such as the Islamic State (“ISIS”), the DPR and its

affiliates seek to advance an ideological agenda of Russian supremacy by creating a proto-state,

Novorossiya, through the control of territory in Ukraine acquired through acts of intimidation

and coercion.

                  Since the dissolution of the Soviet Union in 1991, there have been periodic

attempts by ideological extremists to recreate Novorossiya as a separate state, often buoyed by

support from former Soviet and current Russian officials. In 2005, Russian President Vladimir

Putin famously described the breakup of the Soviet Union as the “greatest geopolitical

catastrophe of the 20th century.”

                  The Novorossiya movement failed to gain much traction until a popular

protest movement managed to unseat then-Ukrainian President Viktor Yanukovych, causing

Russia to seek to expand its influence in Ukraine.

                  On or about March 16, 2014, Russia purportedly annexed the Ukrainian

region of Crimea. Beginning in March 2014, after the purported Russian annexation of Crimea,

demonstrations by pro-Russian and anti-Ukrainian government groups spread to the Donetsk and

Luhansk regions in eastern Ukraine. Together, those regions are commonly referred to as the

“Donbass.”

                  On April 7, 2014, a group of pro-Russia armed militants, who were occupying

the Donetsk City Hall and Regional State Administration buildings, declared the creation of the

DPR.




                                                18
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 19 of 63



                   Roughly contemporaneous with the creation of the DPR, pro-Russia armed

militants in the Luhansk region formed the Luhansk People’s Republic (“LPR”).

                   The DPR and the LPR, along with other similar groups, formed a cartel that

terrorized—and continues to terrorize—civilians to advance the violent agenda of the

Novorossiya political movement. The DPR and its affiliated groups are dedicated to using

violent means to achieve their goal of rebuilding the Russian Empire.

                   From its inception, the DPR and its affiliates, including the LPR and other

groups, have exhibited a pattern and practice of attacking and intimidating civilians in eastern

Ukraine. The DPR engaged (and continues to engage) in violent acts of intimidation against the

civilian population and operated (and continues to operate) with no regard for civilian life, often

murdering and torturing civilians.

                   For example, on April 17, 2014 the DPR abducted, tortured, and murdered

Volodymyr Rybak, a town councilor from Horlivka, after he attempted to raise the Ukrainian

flag outside of town hall. Igor Bezler, a high ranking DPR “commander”, ordered the abduction,

and Igor Strelkov ordered the disposal of the body. Mr. Rybak’s body was eventually found by a

river, alongside the body of Yuriy Propavko, a 19 year-old student and activist from Kyiv. (“‘In

Cold    Blood’    in   Ukraine,”     The   Daily     Beast   (May    3,   2014),    available    at

https://www.thedailybeast.com/in-cold-blood-in-ukraine).

                   Almost immediately after the DPR’s creation, the DPR’s reign of terror

became a prominent international crisis. In the months that followed, international monitors and

human rights organizations attributed thousands of civilian deaths and injuries as well as

widespread human rights abuses to the DPR and its affiliated groups.




                                                19
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 20 of 63



   A. Prior to the DPR’s Terrorist Attack on MH17, the DPR’s Terrorist Activities Were
      Widely Known and Extensively Reported on by the International Media

                  Since April 2014, the DPR has openly, publicly, and repeatedly carried out

terrorist attacks on civilians. The terrorist acts perpetrated by the DPR and its affiliates were

widely reported on and discussed by nearly every government in the world, as well as by

international media, multilateral entities, and human rights organizations. The DPR’s pattern

and practice of carrying out terrorist attacks on civilians was therefore notorious and well-known

to Defendants and the general public.

                  For example, a May 14, 2014 article in The Independent reported on a series

of civilian abductions perpetrated by the DPR and its affiliates in the Donbass, including dozens

of political prisoners kept in terrorist strongholds and used as media propaganda. The May 14,

2014 article includes references to, and pictures of, the DPR possessing military equipment,

including masks, “combat uniforms,” and “Kalashnikov [rifles].” These are among the types of

equipment that the DPR expressly solicited funds to purchase with Defendants’ material support.

                  At all relevant times, this information was available to Defendants and the

public at large, including the fact that money raised with the Defendants’ material support was

being utilized to purchase military equipment that the DPR used to commit violent acts, or acts

dangerous to human life, intended to intimidate or coerce the Ukrainian civilian population and

influence the Ukrainian government.

                  A June 18, 2014 article in The Telegraph reported that the DPR was

persecuting clergy members who did not follow the Russian Orthodox Church. The article

recounted how one priest was interrogated and repeatedly assaulted “with clubs and whips.” The

DPR also “threatened to break the priest’s fingers with a hammer.”           Another priest was

“kidnapped in broad daylight” and interrogated, after which he fled Ukraine. The June 18, 2014


                                               20
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 21 of 63



article includes references to, and pictures of, the DPR possessing the types of equipment—

including combat uniforms, guns, and rifle scopes—which the DPR solicited funds to purchase

with Defendants’ material support.

                  At all relevant times, this information was available to Defendants and the

public at large, including the fact that money raised with Defendants’ knowing material support

was being utilized to purchase lethal equipment that the DPR used to commit violent acts, or acts

dangerous to human life, intended to intimidate or coerce the Ukrainian civilian population and

influence the Ukrainian government.

                  A June 29, 2014 article in Al-Jazeera America reported that the DPR’s

“tactics have included hostage taking, storming and barricading buildings, and using civilians,

such as international observers from the Organization for Security and Cooperation in Europe, as

human shields.” The June 29, 2014 article includes references to the DPR possessing the types

of equipment, including Kalashnikov rifles, which the DPR solicited funds to purchase with

Defendants’ material support.

                  At all relevant times, this information was available to Defendants and the

public at large, including the fact that money raised with Defendants’ knowing material support

was being utilized to purchase military equipment that the DPR used to commit violent acts, or

acts dangerous to human life, intended to intimidate or coerce the Ukrainian civilian population

and influence the Ukrainian government.

                  It was also well known that the DPR’s activities had a “strident anti-American

tone,” (U.S. Department of State, “Ukraine Travel Warning, March 21, 2014,” available at

https://web.archive.org/web/20140328011053/http://travel.state.gov/content/passports/english/al

ertswarnings/ukraine-travel-warning.html), prompting the United States Department of State to




                                               21
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 22 of 63



repeatedly and emphatically warn U.S. citizens to defer all travel to Donetsk because of the

activities of “armed separatists groups….[which] have established illegal checkpoints and have

threatened, detained, or kidnapped individuals, including U.S. citizens, for hours or days,” (U.S.

Department     of    State,   “Ukraine     Travel    Warning,     June    5,   2014,”    available    at

https://web.archive.org/web/20140704184225/http://travel.state.gov/content/passports/english/al

ertswarnings/ukraine-travel-warning.html).

    B. Prior to the DPR’s Terrorist Attack on MH17, the DPR’s Terrorist Activities Were
       Widely Known and Extensively Reported on by Governments and Intergovernmental
       Organizations

                    The human rights abuses and terrorist acts perpetrated by the DPR were also

widely reported on by governmental entities and intergovernmental organizations.                  At all

relevant times, this information was available to Defendants and the public at large.

                    On March 21, 2014, the Organization for Security and Co-operation in Europe

(“OSCE”) deployed a Special Monitoring Mission to Ukraine following a request from Ukraine

and a consensus decision by all 57 participating OSCE countries. The OSCE is the largest

regional security organization in the world and is comprised of 57 participating countries from

Europe, Central Asia, and North America, including the United States.

                    The reports of the OSCE monitors in Ukraine were and are widely

disseminated and publicly available on its website at www.osce.org, including daily reports on

the situation and condition in most major Ukrainian cities in three languages (English, Ukrainian,

and Russian). At all relevant times, this information was available to Defendants and the public

at large and regularly reported in international media. The OSCE reports include, among other

things, detailed reports of the terrorist activities carried out by the DPR and its affiliates.




                                                    22
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 23 of 63



                   In March 2014, the Office of the United Nations High Commissioner for

Human Rights deployed a Human Rights Monitoring Mission (the “United Nations” or “UN”) to

evaluate and report on the human rights situation in Ukraine and to provide support to the

Ukrainian Government in the promotion and protection of human rights.

                   As part of its work, the UN prepared (and continues to prepare) monthly

reports describing the human rights situation in Ukraine. These reports were and are widely

disseminated and publicly available on the United Nations in Ukraine website at www.un.org.ua

and the website of the Office of the United Nations High Commissioner for Human Rights at

www.ohchr.org in English, Ukrainian, and Russian.

                   Eight human rights monitoring reports were released by the UN in 2014,

beginning in April 2014. At all relevant times, this information was available to Defendants and

the general public. They also featured prominently in open meetings of the United Nations

Security Council and garnered regular and extensive media attention across the globe.

                   The UN reported that the DPR and its affiliates operated with impunity,

terrorizing the civilian population in areas under their control, pursuing killings, abductions,

torture, ill-treatment, and other serious human rights abuses, including the destruction of housing

and seizure of property.

                   In a report issued on May 15, 2014, the UN detailed specific instances of

terrorist activity in the Donbass, including an April 28, 2014 attack by the DPR on participants of

a peaceful rally, which led to “dozens wounded, and five participants of the rally (reportedly

students) [being] abducted.” At all relevant times, this information was available to Defendants

and the public at large.




                                                23
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 24 of 63



                   In a report issued on June 15, 2014, the UN stated that, in the spring of 2014,

the DPR and its affiliates had committed “an increasing number of acts of intimidation and

violence . . ., targeting ‘ordinary’ people who support Ukrainian unity or who openly oppose” the

so-called “people’s republics.”       At all relevant times, this information was available to

Defendants and the public at large.

                   In a report issued on July 15, 2014, two days before the attack on MH17, the

UN stated that “[e]gregious human rights abuses have been committed in the Donetsk and

Luhansk regions,” controlled by the DPR and the LPR, including “hundreds of abductions with

many victims tortured. Increasing numbers of civilians have been killed.” At all relevant times,

this information was available to Defendants and the public at large.

                   According to the Ukraine 2014 Human Rights Report issued by the U.S.

Department of State, the DPR and its affiliates had “launched violent attacks to establish their

authority against the Ukrainian government,” and “engaged in unlawful killings, abductions,

physical abuse, torture, and unlawful detention” aimed at the civilian population in the Donbass.

At all relevant times, this information was available to Defendants and the public at large.

                   Additionally, the nongovernmental organization Human Rights Watch issued

periodic reports in 2014 of attacks on civilians committed in the Donbass region by the DPR and

its affiliates. These reports were widely disseminated and available to Defendants and the

general public.

                   A May 23, 2014 news article on the Human Rights Watch website detailed a

series of terrorist attacks perpetrated by the DPR and its affiliates to intimidate and coerce the

civilian population. The article described one instance on May 8, 2014 where DPR forces

“broke into the home of a pro-Ukraine activist and terrorized and beat him and his father.” The




                                                24
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 25 of 63



article included references to the DPR possessing the types of equipment the DPR had solicited

funds to purchase with Defendants’ material support, including “sawed-off Kalashnikovs” used

by the terrorists to shoot up the home of their victims. At all relevant times, this information was

available to Defendants and the public at large.

                   In May 2014, the Ukrainian General Prosecutor Office formally and publicly

classified the DPR and its affiliate, the LPR, as “terrorist organizations.”          First Deputy

Prosecutor General in Ukraine Mykola Holomsha stated:           “Facts of the persecution of the

civilians in eastern Ukraine have been registered. . . . The purpose of the creation of these

organizations is to deliberately propagate violence, seize hostages, carry out subversive activity,

assassination and intimidation of citizens.” This information was available to Defendants and

the general public and was reported on by the media at the time.

                   On January 27, 2015, the Ukrainian parliament followed suit and also

formally declared the DPR and the LPR to be terrorist organizations.

   C. Prior to the DPR’s Terrorist Attack on MH17, the United States Government Expressly
      Sought to Stop the Flow of Material Support to the DPR and Its Affiliated Terrorist
      Groups

                   On June 20, 2014, in response to the terrorist acts perpetrated by the DPR and

its affiliates, the United States Treasury Department sanctioned seven individuals connected to

the DPR, the LPR, or other affiliated groups. Among the individuals targeted for sanctions

were Igor Strelkov (Girkin), along with Denis Pushilin and Andrey Purgin, two other DPR

“leaders”.   The Treasury Department described Girkin as “the self-described ‘commander-in-

chief of the Donetsk People’s Republic’ . . . .”

                   In announcing these sanctions, David Cohen, the Treasury Department’s

Under Secretary for Terrorism and Financial Intelligence, stated: “These individuals have all




                                                   25
           Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 26 of 63



contributed to attempts to illegally undermine the legitimate government in Kyiv, notably by

falsely proclaiming leadership positions and fomenting violent unrest.”

                    On July 16, 2014, the Treasury Department imposed sanctions on the DPR

and LPR as entities, along with Aleksandr Borodai, the self-declared “prime minister” of the

DPR. The Treasury Department stated that the DPR had illegitimately “asserted governmental

authority over a part or region of Ukraine without the authorization of the Government of

Ukraine.” The Treasury Department also specifically singled out Igor Strelkov (Girkin) as “the

leader of the militia of the Donetsk People’s Republic.”

                    In a further response to the situation in eastern Ukraine, on July 29, 2014, the

Treasury Department announced sanctions on VTB Bank OAO, an affiliate of Defendant VTB

Bank, in an effort to stem the flow of financial support to the DPR and its affiliates.

                    On September 12, 2014, the Treasury Department announced sanctions on

Defendant Sberbank in an effort to stem the flow of financial support to the DPR and its

affiliates.

    III.      The DPR Relies on a Global Supply Chain Facilitated by Defendants to Fund
              Terrorism in the Donbass Region

                    Upon its formation in April 2014, the DPR immediately tried to capitalize on

the appeal of its fervent Russian-nationalist views to some members of the Russian diaspora,

which consists of tens of millions of ethnic Russians who live outside the present-day Russian

Federation.     The world’s largest overseas community of ethnic Russians, estimated at

approximately three million, is in the United States.

                    In an effort to tap into this diaspora and further their common cause of

establishing a Novorossiya state, the DPR and its fundraising representatives raised funds for




                                                 26
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 27 of 63



their terrorist acts through an online campaign accessible to anyone around the world, including

in the United States.

                   The DPR and its fundraising representatives relied on Defendants’ services to

efficiently raise funds that enabled them to carry out their violent campaign of intimidation and

coercion in eastern Ukraine.

                   Through numerous websites, the DPR and its fundraising representatives

brazenly advertised ways to donate to their efforts, including through sending money to accounts

with, or bank cards issued by, Defendants Sberbank and VTB Bank.                  The DPR and its

fundraising representatives also openly and notoriously detailed ways to donate to the DPR using

the money transfer services of Defendants MoneyGram and Western Union.

                   The DPR relied on Defendants’ services and material support to access funds

that were essential for its procurement of weapons, ammunition, and other instruments of

violence, which the DPR used to intimidate and coerce the Ukrainian government and civilian

population, and to acquire and control territory, including the territory from which the DPR

launched the missile that brought down the MH17 airplane.

                   The material support provided by Defendants created a diversified global

supply chain of funding essential for the DPR’s terrorist activities. In addition to providing

direct financial support to carry out terrorist attacks, the nature of the Defendants’ support

allowed the DPR to ensure both the sustainability of their tactical operations (in that Defendants’

support facilitated a diversity of funders) and the ability to obfuscate the identity of other funding

sources. Without that global supply chain, and the benefits that came with it, the DPR’s ability

to carry out lethal tactical activities, including the attack on the MH17, would be substantially

compromised.




                                                 27
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 28 of 63



                     By enabling the DPR to solicit funds from the Russian diaspora around the

world, including the three million members of the Russian diaspora located in the United States,

Defendants provided the DPR with a steady flow of funding essential to the DPR’s terrorist

activities, including the purchase of lethal equipment and other supplies necessary for them.

    A. Prior to the DPR’s Terrorist Attack on MH17, the International Media Began Reporting
       on Defendants’ Provision of Material Support and Financing to the DPR

                     In April 2014, three months before the missile attack that killed Quinn and

297 other victims, media outlets reported on how this global supply chain, created and operated

by Defendants, was providing funding and support necessary for the DPR and its affiliates to

carry out their terrorist activities.

                     An April 19, 2014 article in Forbes discussed allegations from Ukraine’s

Attorney General that Defendant Sberbank was facilitating payments to Ukrainian soldiers “to

join Russian separatists in east Ukraine.” The article noted that the Ukraine State Security

Service “showcased to the media some items it seized from captured Russian spies and

Ukrainian double-agents. Sberbank payment cards were among the items.”

                     An April 19, 2014 article in the Kyiv Post reported that “in recent months

many social network groups have been calling for funds to support causes related to separatist

movements in different regions of the country. For example, to transfer aid to the DPR and its

affiliates, a specified account of the Ukrainian subsidiary of Sberbank of Russia and remittance

systems . . . are given.”

                     The Kyiv Post article further reported that Defendant VTB Bank was also

under investigation by Ukrainian authorities for violating the law on “crime and terrorist

financing” by providing banking services to terrorist groups in the Donbass.




                                                28
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 29 of 63



                   By June 2015, the New York Times reported that the DPR and its affiliates had

raised millions of dollars through these online fundraising efforts in support of their terrorist

activities. Specifically, the New York Times reported that, beginning in May 2014, more than a

dozen groups had “solicited funds from abroad using large American and European financial

institutions, including banks and companies like Western Union.” The article explained that one

such group listed instructions on its website for “how to wire dollars or euros into [an] account at

Sberbank using correspondent accounts at Citibank, JPMorgan Chase,” amongst other banks in

New York City.

                   The New York Times further reported that a representative from an unnamed

international bank confirmed that U.S. dollars had passed through the bank to Veche

Interregional Public Organization (“Veche”), which is part of the DPR’s fundraising arm. Veche

has openly advertised VTB Bank correspondent accounts with JPMorgan Chase Bank, amongst

other banks located in New York City, to handle U.S. dollar transactions. As reported by the

New York Times, Veche has also provided instructions online for how to send funds to a

Sberbank account using correspondent accounts at Citibank and JPMorgan Chase Bank, amongst

other banks in New York City.

   B. Defendants Provided Material Support and Financing to DPR Fundraising Agents That
      Openly and Notoriously Advertised That They Supplied “Non-Humanitarian Assistance”
      to the DPR and Its Leader, Igor Strelkov

                   Many of the groups that constitute the DPR’s fundraising arm, such as Veche,

provide on their websites an explanation of how to wire U.S. dollars from abroad into accounts

held by the DPR at Russian banks, such as Defendants Sberbank or VTB Bank, using

correspondent accounts in New York.         The websites of DPR’s fundraising representatives

brazenly advertise their account numbers with Sberbank, VTB Bank, and the correspondent




                                                29
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 30 of 63



banks in New York, as well as account holder and email address information for money transfers

through Western Union and MoneyGram.

                    For example, the Center for New Russia has solicited and continues to solicit

funds on its website (http://kcpn.info) to purchase military equipment for the DPR and its

affiliated groups dedicated to the Novorossiya cause. Center for New Russia constitutes part of

the DPR’s fundraising arm, and its exclusive purpose was and is to raise funds for the violent

terrorist activities of the DPR and its affiliates.

                    At all relevant times, Center for New Russia openly and notoriously

advertised that the ultimate beneficiary of funds sent to its accounts would be the DPR and its

affiliates.

                    As of July 11, 2014, Center for New Russia’s website stated: “Due to the fact

that fund-raising activities to purchase the necessary military equipment for Novorossia militia

have outgrown the scope of one-time action . . . we decided to establish the Coordination Center

for Novorossia (KCPN), which further will be engaged in all organizational activities to raise

funds, purchase and forwarding of goods.” (Center for New Russia,

https://web.archive.org/web/20140711024026/http://kcpn.info).

                    As of May, 2014, the Center for New Russia website stated that solicited

funds had been used to purchase communications equipment (including those used with armored

vehicles), telescopes, binoculars, navigational equipment, body armor, and helmets for DPR

terrorists.

                    As of July 14, 2014, the Center for New Russia website stated that “We are

NOT engaged in humanitarian assistance. We are engaged in non-humanitarian assistance.”

The Center for New Russia website further explained that the supplies the DPR and its affiliates




                                                      30
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 31 of 63



needed for their efforts “requires money,” and that financial support was essential to “support the

struggle of our brothers in Novorossiya.”

                   For all relevant periods of this Complaint and to this day, the Center for New

Russia website expressly solicits funds to purchase bulletproof vests, helmets, uniforms, rifle

scopes, night vision devices, and walkie-talkies for terrorist forces, noting that:      “Without

constant assistance with military equipment, the guys simply cannot stand.” The Center for New

Russia website also directly appeals for volunteers willing to assist the DPR.

                   In the weeks before the terrorist attack on MH17, the Center for New Russia

website openly detailed transfers of money directly to the DPR’s “Commander-in-Chief”, Igor

Strelkov.

                   A May 20, 2014 post on the Center for New Russia website recounted—and

showed pictures of—the specific military equipment provided to the DPR and its affiliates,

including “45 bulletproof vests and helmets,” as well as accessories for AK rifles. (Center for

New Russia, “Reports,” available at http://kcpn.info/reports?page=4).




                   Another post that day provided a “Financial Report for May 10-19” 2014.

This Financial Report broke down in detail the sources and uses of Center for New Russia’s

recent funding, including a list of the funds transferred to and withdrawn from Center for New


                                                31
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 32 of 63



Russia’s Sberbank account, resulting in a “356, 555, 064” ruble “balance of money on the

account.”

                   The May 20, 2014 Financial Report further stated that Center for New Russia

had received “$1000” in cash “from Sergey from the USA to Western Union,” along with 215

euros sent via Western Union from Germany.

See English translation of excerpts from the Center for New Russia Financial Report for May 10-

19, 2014, available at http://kcpn.info/reports?page=4 (highlighting added).




                  Subsequent posts throughout June and July 2014 provided periodic updates on

“collected and spent money, as well as delivered cargo,” which included military equipment such

as “sniper rifle scopes,” “camouflage skins for snipers,” “body armor,” and “night vision

devices.” The Center for New Russia website included numerous pictures documenting the

delivery of these supplies to the DPR and its affiliates. (Center for New Russia, “Reports,”

available at http://kcpn.info/reports?page=3).




                                                 32
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 33 of 63




                  A Financial Report posted on June 5, 2014 described additional transfers into

and withdrawals from Center for New Russia’s Sberbank account, including a “211,000” ruble

“payment for uniforms . . . and camouflage.”        The June 5, 2014 Financial Report further

described six different donations sent to Center for New Russia through Defendant Western

Union, including three sent in U.S. dollars: “$1,500.00 from Anton V.,” “$200.00 from Inna

Sablina,” and “$100.00 from Olga Levine,” resulting in a cash balance of $2,800 U.S. Dollars.

The Financial Report also reflects money transfers during this period to Center for New Russia

using Western Union that totaled approximately 39,300 rubles.       See English translation of

excerpts from the Center for New Russia Financial Report for May 20–June 5, 2014, available at

http://kcpn.info/reports?page=3 (highlighting added).




                                               33
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 34 of 63




                  A Financial Report posted on June 25, 2014 described additional transfers into

and withdrawals from Center for New Russia’s Sberbank account, including a “100,000” ruble

“payment for body armor.” The June 25, 2014 Financial Report further described four different

donations sent to Center for New Russia through Western Union, including three sent in U.S.

dollars: “$1,500 from Anton V.,” “$200 from vikru,” and “$109 from Ilya Kupchenko.” (Center

for New Russia, “Reports,” available at http://kcpn.info/reports?page=3).

                  The June 25, 2014 Financial Report stated that Center for New Russia

maintained an account with VTB Bank that had received transfers of “56,011.17” rubles. (Center

for New Russia, “Reports,” available at http://kcpn.info/reports?page=3).

                  A Financial Report posted on July 27, 2014, for the period “June 23 – July

27”—which encompasses the time during which the DPR planned and executed the attack on

MH17—described a series of transfers into and withdrawals from Center for New Russia’s




                                               34
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 35 of 63



accounts with Defendants VTB Bank and Sberbank. With respect to Sberbank, the Financial

Report stated that funds were used for “bulletproof vests” and “helmets” among other items.

                   The Financial Report stated that its account with VTB Bank had received

“1,673.55” in “transfers in dollars,” followed by a withdrawal of $1,600 in cash.

                   The July 27, 2014 Financial Report included a separate section just for “Cash

dollars,” which stated that Center for New Russia had a balance of $4,809 as of June 24, 2014,

and which listed six U.S. dollar donations to Center for New Russia, including five through

Defendant Western Union. As of July 27, 2014, Center for New Russia reported a U.S. dollar

balance in its accounts of $3,289.

                   The July 27, 2014 Financial Report also reflects that over 50,000 rubles were

sent to Center for New Russia through Western Union during this period as part of five different

money transfers.

                   The July 27, 2014 Financial Report specifically documents two monetary

transfers directly to the DPR leader, Igor Strelkov. Under a section titled “Euro cash,” it lists

“10,000 – transferred in cash to Strelkov in Donetsk.” The “Cash dollars” section further stated

that Center for New Russia had transferred $5,000 “in cash to [Igor] Strelkov.”




                                               35
           Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 36 of 63



                    Following the Financial Report posted on July 27, 2014, the Center for New

Russia website included a note thanking “Dmitry P. and Anton V. from the United States, as well

as dozens of other people whose help to the militia of Novorossia … is invaluable. Thank you

friends,   for    your   support!”    (Center   for   New    Russia,   “Reports,”    available    at

http://kcpn.info/reports?page=3).

                    As of June 23, 2014, the Center for New Russia website indicated that “For

Moscow residents, the most convenient means of transferring money is Sberbank.” The Center

for New Russia openly and publicly provided its bank account and card numbers with Sberbank

on its website.

                    As of June 23, 2014, the Center for New Russia website also openly and

publicly listed an account number with VTB Bank, including New York correspondent bank

information “for transfers in USD.” The Center for New Russia website noted that “For holders

of VTB 24 bank cards and foreign citizens a special multicurrency account is established.”

                    As of June 23, 2014, the Center for New Russia website openly and publicly

provided the name, email address, and telephone number for an individual who could receive

money transfers via Western Union. The Center for New Russia website stated: “Western

Union transfers continue to be popular.” The Center for New Russia website further stated that

Western Union was the “only” option “if you need to transfer cash currency.”

                    The Center for New Russia website currently indicates that funds can be

transferred to the organization through Sberbank and VTB.

                    Just like Center for New Russia, Veche has raised and raises funds on its

website (http://veche-info.ru) for the DPR. The Veche website expressly states that since April

2014, Veche “took an active part in the provision of detachments of the people’s militia.”




                                                36
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 37 of 63



(http://web.archive.org/web/20140108093452/http://veche-

info.ru/index.php?option=com_content&view=article&id=251&Itemid=69). Veche openly and

notoriously advertised that the ultimate beneficiary of funds sent to its accounts would be the

DPR and its affiliates. According to the Veche website, solicited funds have been used to

provide the DPR with military uniforms and equipment, and to purchase vehicles and modern

combat supplies.

                   As early as January 2014, the Veche website indicated that funds could be

transferred to the organization to its bank account at VTB Bank.

                   The Veche website subsequently indicated that funds could be transferred to

individuals associated with Veche through Western Union and MoneyGram, or to Veche’s

Sberbank card account. The Veche website also explained that international transfers of funds

could be routed through the organization’s correspondent accounts at JPMorgan Chase Bank,

amongst others in New York City, to its bank account at VTB Bank. Its account numbers with

VTB Bank and the correspondent banks are openly and publicly listed on Veche’s website.

                   The Rospisatel group, which has close ties to Veche, has solicited and solicits

funds on its website (http://www.rospisatel.ru/pjv.htm) to purchase “self-defense” equipment for

the DPR and other affiliated groups dedicated to the Novorossiya cause. As of June 29, 2014,

the Rospisatel website openly and publicly listed Veche’s account number with VTB Bank,

along     with   correspondent    bank    information    for   international   money      transfers.

(http://web.archive.org/web/20140629034138/http://www.rospisatel.ru/pjv.htm).           Rospisatel

constitutes part of the DPR’s fundraising arm, and Rospisatel openly and notoriously advertised

that the ultimate beneficiary of funds sent to Veche’s accounts would be the DPR and its

affiliates.




                                                37
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 38 of 63



                   World Crisis, a group with close ties to Veche, has solicited and solicits funds

on its website (http://www.worldcrisis.ru/crisis/1547372) to purchase equipment for the DPR and

other affiliated groups dedicated to the Novorossiya cause. World Crisis constitutes part of the

DPR’s fundraising arm, and World Crisis openly and notoriously advertised that the ultimate

beneficiary of funds sent to Veche’s accounts would be the DPR and its affiliates. World Crisis

specifically advertised that funds sent to its Sberbank card account would be provided to the

Commander-in-Chief of the DPR, Igor Strelkov, who boasted about downing MH17 and then

looted the decaying bodies of his victims.

                   As of June 25, 2014, the World Crisis website openly and publicly listed

Veche’s VTB Bank account information, along with correspondent bank information for

international money transfers.

(http://web.archive.org/web/20140625074715/http://worldcrisis.ru/crisis/1547372). The World

Crisis website subsequently provided the account number for a Sberbank card “for the transfer of

funds directly to Igor Ivanovich Strelkov.”

                   Another group, The Essence of Time (“EOT”), has solicited and solicits funds

on its website (http://eot61.su) for the DPR and its affiliates in the Donbass region. As of June

26, 2014, the EOT website stated that the aid to be provided includes military uniforms, tactical

gear (such as helmets and body armor), binoculars, rifle scopes, and thermal imaging equipment.

(http://web.archive.org/web/20140626041043/http://eot61.su:80/fa2014). EOT constitutes part

of the DPR’s fundraising arm, and EOT openly and notoriously advertised that the ultimate

beneficiary of funds sent to its accounts would be the DPR and its affiliates.

                   EOT has openly and publicly received material support from Americans,

including Russell Bentley, who indicated that “From January to June 2015, I was a soldier in the




                                                38
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 39 of 63



Essence of Time combat unit of the Novorussian Armed Forces (NAF). I served at the Donetsk

airport and Spartak as a rifleman and RPG [rocket propelled grenade] gunner.””

(http://www.russelltexasbentley.com/p/about.html).         The Houston Chronicle reported that

Bentley raised more than $2,000 to support his activities in the Donbass.

                   The EOT website indicates that funds can be transferred directly to its account

at or bank card with Sberbank, or to individuals associated with the EOT through Western Union

and MoneyGram. The EOT website explicitly states that donors should not specify the reason

for the transfer of funds, but simply indicate that it is for “charity.”

                      As of June 26, 2014, the EOT website openly and publicly listed its account

numbers with Sberbank, along with its Sberbank bank card number. The EOT website also

openly and publicly listed the name and email address required to send money via Western

Union.

                      The Aid Fund for Novorossia and Donbass (a.k.a. “Save Donbass”) has

solicited and solicits funds on its website (http://spasidonbass.ru) to deliver lethal support

directly to the DPR. Save Donbass constitutes part of the DPR’s fundraising arm, and Save

Donbass openly and notoriously advertised that the ultimate beneficiary of funds sent to its

accounts would be the DPR and its affiliates. Save Donbass specifically advertised that funds

sent to its accounts would be provided to the Commander-in-Chief of the DPR, Igor Strelkov.

As of July 10, 2014, the Save Donbass website stated that its “main mission” was to deliver

support    directly    into   the   hands    of   “Igor    Strelkov”       and   other   DPR   leaders.

(http://web.archive.org/web/20140710041531/http://spasidonbass.ru).

                      The goods requested by Save Donbass include military equipment, such as

ammunition for AK automatic rifles, ammunition belts, laser range finders, optical sights for AK




                                                   39
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 40 of 63



automatic rifles, thermal imaging scopes, night vision scopes, and radio equipment. As of July

10, 2014, the Save Donbass website referred to these items as the “List of Strelkov,” and noted

that the list was “made only with the agreement of the commander of the militia of the Donetsk

People’s Republic Igor Strelkov” and that “Procurement of goods occurs only after a meeting

with Igor Strelkov.” See English translation of the Save Donbass “List of Strelkov,” available at

http://web.archive.org/web/20140710041531/http://spasidonbass.ru/#strelkov (highlighting

added).




                                               40
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 41 of 63



                  Throughout June and July 2014, the Save Donbass website provided detailed

reports of transfers into and withdrawals from its accounts with Defendant Sberbank, along with

a description of money transferred through Defendant Western Union. (“Our Reports,”

https://web.archive.org/web/20140707035228/http://spasidonbass.ru:80/reports).

                  For example, a July 3, 2014 report for the period June 27 through July 3, 2014

stated that Save Donbass had received donations of 647,531 rubles, and purchased supplies for

the DPR and its affiliates costing 204,484 rubles. A report from July 15, 2014 for the period July

4 through July 14, 2014 states that Save Donbass received 17,000 rubles in donations sent

through Western Union.

                  The July 15, 2014 also listed the cost of purchased military supplies, including

“Prepayment for armored vehicles,” and included videos documenting that “The cargo was

delivered. Confirmation from Igor Strelkov . . . .” (Save Donbass, “Our Reports,” available at

https://web.archive.org/web/20140721081134/http://spasidonbass.ru/reports/).

                  As of July 10, 2014, the Save Donbass website openly and publicly provided

the recipient name and card number for its Sberbank card, noting that “Sberbank cardholders are

requested to make direct payments to our card number.” The Save Donbass website also openly

and publicly listed the recipient name and email information for money transfers to be sent

through Western Union or MoneyGram.

                  The Save Donbass website currently states that money donations can be sent

through Defendants Sberbank and Western Union.

                  ICORPUS       has    solicited    and   solicits   funds    on    its   website

(http://www.icorpus.ru/otkryt-officialnyj-schet-opolcheniya-v-slavyanske/) to purchase military

equipment for the DPR and its affiliate groups dedicated to the Novorossiya cause. As of July 4,




                                               41
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 42 of 63



2014, the ICORPUS website expressly solicited funds to purchase guns, thermal imaging scopes,

helmets, and body armor. (http://web.archive.org/web/20140704011043/http://icorpus.ru/otkryt-

oficialnyj-schet-opolcheniya-v-slavyanske). ICORPUS constitutes part of the DPR’s fundraising

arm, and ICORPUS openly and notoriously advertised that the ultimate beneficiary of funds sent

to its accounts would be the DPR and its affiliates. ICORPUS specifically advertised that funds

sent to its accounts would be provided to the Commander-in-Chief of the DPR, Igor Strelkov.

                   As of July 4, 2014, the ICORPUS website openly and publicly listed a

Sberbank card number, stating that “An official account was opened to raise funds for the needs

of the militia . . . under the command of I. Strelkov.”

                   The Voice of Sevastopol has solicited and solicits funds on its website

(http://voicesevas.ru/video/37146-rekvizity-dlya-okazaniya-voenno-gumanitarnoy-pomoschi-

donbassu.html) for “military” assistance for the DPR and its affiliate groups in the Donbass. The

website includes a report of its “Gifts for Donbass,” which includes pictures and descriptions of

“armor, helmets, glasses, optics, thermal imagery, knives” and other military equipment

purchased to support terrorists in the Donbass. (https://centercigr.livejournal.com/95618.html).

Voice of Sevastopol constitutes part of the DPR’s fundraising arm, and Voice of Sevastopol

openly and notoriously advertised that the ultimate beneficiary of funds sent to its accounts

would be the DPR and its affiliates.

                   Voice of Sevastopol’s website states that money can be transferred through

Defendants Western Union or MoneyGram, and openly and publicly provides recipient and/or

email account information for these transfers. The website also provides instructions for money

transfers to Veche’s accounts at Defendant VTB Bank, including for international transfers




                                                 42
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 43 of 63



through New York correspondent accounts. In addition, the website provides the name and card

number for a VTB Bank bank card where funds can be sent.

                   In addition to soliciting funds via dedicated websites, groups affiliated with

the DPR also raised and continue to raise funds via postings on social media and similar online

sites.

                   For example, a May 13, 2014 LiveJournal post from a user named “Colonel

Cassad”    (https://colonelcassad.livehournal.com/1476905.html),      also   known    as   Boris

Alexandrovich Rozhin, solicited donations in support of the DPR and its affiliates. Rozhin, a

prominent international fundraiser for the DPR, regularly posted reports and photos of weapons

and other equipment he supplied to the DPR.

                   The May 13, 2014 LiveJournal post openly and publicly provided the VTB

Bank banking account information, including correspondent account information, necessary to

donate to the DPR through Veche. Rozhin openly and notoriously advertised that the ultimate

beneficiary of funds sent to these accounts would be the DPR and its affiliates.

                   A June 26, 2014 post on the Russian social media site VKontakte by a user

named Alexander Zhuchkovsky (https://vk.com/wall151630709_2122) expressly solicited funds

in support of the DPR and its Commander-in-Chief, Igor Strelkov.             Zhuchkovsky wrote:

“Thanks to Igor Strelkov for the last delivery of our cargo.” On June 27, 2014, Zhuchkovsky

wrote that he is “NOT a humanitarian aid activist but a person who organizes volunteers and,

let’s say, NON-humanitarian supplies.”

                   Zhuchkovsky was a prominent international fundraiser for the DPR who

openly reported on using the funds raised to supply equipment that included man-portable

surface to air missile systems, as well as armored vehicles. In total, he claimed to have shipped




                                                43
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 44 of 63



300 million rubles of such supplies from 2014-17, with the majority delivered in the first year.

Zhuchkovsky’s June 26, 2014 VKontakte post stated that in the last few days, “our accounts

have received more than 1 million rubles” in funding.

                   Zhuchkovsky’s June 26, 2014 post stated that funds for the DPR could be sent

through a transfer to a Sberbank card, and the post openly and publicly provided the Sberbank

card number. Zhuchkovsky further wrote that “From abroad, a transfer can be made … via

Western Union.”

                   A June 23, 2014 VKontakte post from the organization “Summaries from the

militia of Novorossia” stated: “Today, Colonel Igor Strelkov thanked Alexander Zhuchkovsky”

and others “for raising funds and purchasing equipment and hardware” for the DPR. “Sending

money to Alexander’s accounts, you do not send them to abstract militia, but to the militia of

STRELKOV.” The post then listed a Sberbank card account number to which funds should be

sent.

                   Zhuchkovsky also raised funds for the DPR through a group called “Sputnik

& Pogrom.” Sputnik & Pogrom constitutes part of the DPR’s fundraising arm, and Sputnik &

Pogrom openly and notoriously advertised that the ultimate beneficiary of funds sent to its

accounts would be the DPR and its affiliates. The exclusive purpose of Sputnik & Pogrom was

to raise funds for the violent terrorist activities of the DPR and its affiliates. Sputnik & Pogrom

specifically advertised that funds sent to its accounts would be provided to the Commander-in-

Chief of the DPR, Igor Strelkov.

                   A June 24, 2014 post on Sputnik & Pogrom’s website that is attributed to

Zhuchkovsky solicited funds for the DPR and reported on the delivery of almost 1,485,000

rubles worth of supplies to the DPR and its affiliates. Zhuchkovsky wrote that Igor Strelkov




                                                44
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 45 of 63



“thanked all the donors” and provided a link to a video of Strelkov “confirm[ing] the arrival of

the cargo.”

                   A July 2, 2014 post on Sputnik & Pogrom’s website that is attributed to

Zhuchkovsky solicited funds for the DPR and reported on the delivery of almost 1,320,000

rubles worth of supplies to the DPR and its affiliates. Zhuchkovsky wrote that remaining funds

“will be used to purchase everything needed for the militia. Including telescopes for observing

the starry night sky; This time we did not buy them, because there were difficulties with their

transportation.” (“What is your help to the Slavyansk militia? (fresh report)”, available at

https://web.archive.org/web/20140719204122/http://sputnikipogrom.com/russia/novorossiya/152

98/slavyansk-reports-2/). On information and belief, “telescopes for observing the starry night

sky” referred to surface-to-air missile systems.

                   A July 2, 2014 post on Sputnik & Pogrom’s VKontakte page stated that funds

could be sent to a Sberbank card, and the post openly and publicly provided a Sberbank card

number. In the same post, Zhuchkovsky wrote that money transfers “[f]rom abroad” should be

sent “via Western Union.”

                   In early September 2014, a California-based donor boasted on Sputnik &

Pogrom of donating USD $100,000 to fund the DPR’s operations through Zhuchkovsky.

(Sputnik & Pogrom, “100 000 dollars for the army of Novorossia: why did I donate this money,”

https://web.archive.org/web/20141007062311/http://sputnikipogrom.com/russia/novorossiya/198

05/100000-for-novorossia-army).      At that time, Zhuchkovsky’s primary means of accepting

donations was through a widely-publicized Sberbank bank card or via Western Union.

                   The DPR fundraising representatives described herein were not the exclusive

means by which Defendants provided material support to the DPR. The DPR also relied upon




                                                   45
        Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 46 of 63



and received material support from Defendants to additional representatives of the DPR’s

fundraising arm.

   C. The Material Support and Financing Defendants Provided to the DPR Were Essential to
      the DPR’s Violent Campaign of Terror and Intimidation

                   The DPR and its affiliates were able to receive substantial and essential

donated funds through Defendants’ provision of banking and money transfer services to them.

                   For example, Rozhin’s May 13, 2014 LiveJournal post stated that “more than

1,500,000 rubles have already been transferred and more than 2,200,000 rubles are ready for

shipment” as part of the fundraising effort led by Veche and other DPR supporters, relying upon

the services of Defendant VTB Bank, including identifying the use of correspondent bank

accounts in New York City as the proper channel through which to contribute U.S. Dollars.

                   A June 13, 2014 VKontakte post from “Summaries from the militia of

Novorossia” quoted Zhuchkovsky as stating: “today we spent more than half a million rubles on

means necessary for the Russian militia in Novorossia,” followed by a plea for more money to be

sent to a designated card account with Defendant Sberbank.

                   A June 26, 2014 VKontakte post from Zhuchkovsky stated that in the last few

days, “our accounts have received more than 1 million rubles” in funding, including through

Defendants Sberbank and Western Union.

                   Save Donbass claimed, in May 2015, to have raised approximately $1.3

million in funding sent either to its account with Defendant Sberbank or using money transfer

providers, including Defendant Western Union.

                   EOT claimed to have raised 4,240,000 rubles in funding as of June 30, 2015,

including through money sent to its bank card with Defendant Sberbank or sent using money

transfer providers, including Defendant Western Union.



                                              46
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 47 of 63



                   On July 27, 2014, Center for New Russia reported raising over 2 million

rubles, and thousands of dollars and euros, in the period between June 23 and July 27, 2014,

including through wire transfers to its accounts with Defendants VTB Bank and Sberbank, and

donations sent via Defendant Western Union. Center for New Russia consistently advertised the

account number of Defendant VTB Bank’s correspondent bank Deutsche Bank Trust Company

Americas in New York as the appropriate channel through which to send “transfers in USD.”

    IV.      Defendants’ Provision Of Material Support And Financing To The DPR
             Constitute Acts Of International Terrorism

                   Since at least April 2014, Defendants have provided extensive banking and

money transfer services to the DPR and its affiliates. The material support and financing

provided by Defendants to the DPR caused, enabled, and facilitated their terrorist activities,

including launching, and controlling the territory necessary to launch, the missile attack on the

MH17 passenger plane that killed Quinn and 297 others.

                   But for Defendants’ provision of banking and money transfer services to the

DPR and its affiliates, the DPR’s ability to raise funds from individual supporters in order to

conduct terrorist operations would substantially cease.

                   By their own public statements, between April 2014 and July 17, 2014 (and

subsequently), representatives of the DPR’s fundraising arm made and received wire transfers or

money transfers via Defendants, including through the use of correspondent bank accounts in

this district.

                   During the relevant period, representatives of the DPR’s fundraising arm

maintained bank accounts at Defendants Sberbank and VTB Bank, and used those banks to

facilitate wire transfers or bank card transfers to the DPR’s accounts, including—but not limited

to—as follows:



                                                47
    Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 48 of 63



a) Center for New Russia maintained accounts with Sberbank with bank account numbers

   ending in 1988 and 0503, and card account numbers ending in 9248 and 9778, and

   requested on its website that funds be transferred directly to those accounts. Center for

   New Russia also maintained accounts with VTB Bank with bank account numbers ending

   in 0677 and 4888. Center for New Russia requested that transfers in U.S. dollars be

   transferred through Defendant VTB Bank’s correspondent account at Deutsche Bank

   Trust Company Americas in New York City with account number ending in 3603.

b) Veche maintained a bank account at Defendant VTB Bank with account number ending

   in 3521 and requested on its website that international funds, including U.S. dollar funds,

   be transferred to that VTB Bank account through correspondent bank accounts, including

   an account at JP Morgan Chase in this district with account number ending in 8618,

   amongst other accounts in this district. Veche also maintained a Sberbank card account

   with account number ending in 6872.

c) EOT maintained several accounts with Sberbank with bank account numbers ending in

   2621 and 0225 and card numbers ending in 0212 and 4786. EOT’s website requested

   that funds be transferred directly to these accounts.

d) Save Donbass maintained accounts with Sberbank with bank account numbers ending in

   0018 and 0241 and card number ending in 1893. Save Donbass’s website requested that

   funds be transferred directly to these accounts.

e) ICORPUS maintained an account at Sberbank with card number ending in 2310, and

   requested on its website that funds be transferred directly to that account.




                                            48
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 49 of 63



   f) The Voice of Sevastopol maintained an account at VTB Bank with card number ending

       in 8507, and accounts at Sberbank with card numbers ending in 2368 and 6872, and

       requested on its website that funds be transferred directly to these accounts.

   g) World Crisis maintained an account at Sberbank with card number ending in 4065, which

       was for “the transfer of funds directly to Igor Ivanovich Strelkov.” As of June 26, 2014,

       Zhuchkovsky solicited donations to the same Sberbank card account listed by World

       Crisis.

                  Defendants Sberbank and VTB Bank also provided bank accounts and

banking services to additional representatives of the DPR’s fundraising arm.

                  During the relevant period, representatives of the DPR’s fundraising arm also

solicited and received funds via Defendants MoneyGram and Western Union, including—but not

limited to—as follows:

   a) Center for New Russia’s website provided instructions on donating funds via Western

       Union, and expressly documented numerous donations received using the services of

       Western Union.

   b) Veche’s website provided instructions on donating funds via Western Union or

       MoneyGram.

   c) EOT’s website provided instructions on donating funds via Western Union or

       MoneyGram.

   d) Save Donbass’s website provided instructions on donating funds via Western Union or

       MoneyGram.

   e) The Voice of Sevastopol’s website provided instructions on donating funds via Western

       Union or MoneyGram.




                                                49
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 50 of 63



   f) Zhuchkovsky’s social media posts provided instructions on donating funds via Western

        Union.

                   Defendants MoneyGram and Western Union also provided money transfer

services to additional representatives of the DPR’s fundraising arm.

                   At all times, the bank and/or money transfer accounts described above

belonged to the DPR’s fundraising representatives.

                   At all times, all of the funds in those accounts belonged to the DPR’s

fundraising representatives and were under their control.

                   At all times, all of the transactions carried out in the accounts were carried out

by the DPR’s fundraising representatives or at their direction.

                   At all times, the funds raised through these accounts were for the explicit

purpose of purchasing military or lethal equipment that the DPR used to commit violent acts that

endangered human life and appeared intended to intimidate or coerce Ukrainian civilians and

influence the Ukrainian government.

   V.      Defendants Had Knowledge of the DPR’s Terrorist Activities

                   Defendants, like the rest of the world, knew that the DPR and its affiliates

were routinely perpetrating acts of terrorism against civilians.

                   At all relevant times, the DPR’s policy and practice of carrying out terrorist

attacks on civilians was notorious and well-known to Defendants and to the public at large,

including as described in Paragraphs 87-114, above.

                   From its inception, the DPR exhibited a pattern and practice of attacking and

intimidating civilians, and operated with no regard for civilian life, often murdering and torturing




                                                 50
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 51 of 63



civilians. Between April 2014 and July 17, 2014, the DPR openly, publicly, and repeatedly

carried out multiple acts of terrorism on civilians.

                   The reputation of the DPR and its affiliates as violent organizations that

engaged in and continues to engage in terrorist acts was and is widespread and has been

extensively reported in the international news media. Prior to the missile attack that killed Quinn

and 297 others, the international media and human rights organizations reported numerous

incidents of abduction, hostage-taking, torture, and murder of civilians by the DPR, including as

described in Paragraphs 87-114, above.

                   The classification of the DPR in May 2014 as a terrorist organization by the

Ukrainian Prosecutor General’s Office was public information and was reported in the world

news media. This information was known or had to be known to the Defendants.

                   At all relevant times, Defendants knew or had to know that the DPR and its

affiliates were violent organizations that engaged in terrorist activity. The terrorist acts carried

out by the DPR were widely known and constituted one of the highest profile international news

stories at the time. International media reports and broadcasts at the time were replete with daily

coverage of the acts of terrorism committed by the DPR, including as described in Paragraphs

87-94, above.

                   Despite knowing that the DPR engaged in acts of terrorism, Defendants

nevertheless provided material support and financing, including banking and money transfer

services, to the DPR, its members, and affiliated groups.

                   At the time Defendants provided this material support and financing to the

DPR and its affiliates, Defendants knew precisely the type of groups they were aiding and




                                                 51
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 52 of 63



supporting. The DPR was already presiding over a campaign of terror in eastern Ukraine,

including the murder and torture of civilians who supported Ukrainian unity.

                    Defendants knew and/or deliberately disregarded the fact that the DPR would

use the material support and financing provided by Defendants to facilitate, enable, and carry out

terrorist attacks in a manner consistent with the DPR’s previous pattern of disregard for civilian

life, including the downing of an airplane with 298 civilians onboard.

    VI.     Defendants Knew Or Were Deliberately Indifferent That Their Conduct Would
            Result In Terrorism

                    At all relevant times, the DPR and its affiliates enjoyed and enjoy extensive

support from the government of the Russian Federation.

                    At all relevant times, as a matter of official policy, Russian state-owned

Defendants Sberbank and VTB Bank continuously supported and support the DPR and its

affiliates in their efforts to create a Novorossiya state.

                    At all relevant times, upon information and belief, Defendants Sberbank and

VTB Bank provided banking and money transfer services to the DPR and its affiliates as a matter

of official policy, in order to assist and advance the DPR’s terrorist activities in eastern Ukraine,

in order to assist and advance the DPR’s goal of using terrorism to establish a Novorossiya state,

and in order to assist and advance the DPR’s goal of coercing, intimidating, and influencing the

Ukrainian government and civilian population.

                    At all relevant times, Defendants knew or had to know that the DPR was a

violent organization that had carried out numerous terrorist acts on civilians, and that planned

and intended to carry out additional terrorist acts.

                    At all relevant times, Defendants knew or had to know that terrorist

organizations such as the DPR require banking and money transfer services in order to operate


                                                   52
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 53 of 63



and in order to plan, prepare for, and carry out terrorist attacks, and that providing banking and

money transfer services to the DPR and its representatives would enable the DPR to plan,

prepare for, and carry out terrorist attacks, because such knowledge is notorious and known to

the public at large.

                       At all relevant times, Defendants continuously supported the DPR and their

violent goals and activities against the Ukrainian government and the civilian population, or were

deliberately indifferent to those violent goals and activities, consciously disregarding the strong

possibility that the banking and money transfer services they provided to the DPR and its

representatives would be used to further the DPR’s terrorist activities and their campaign to

intimidate or coerce the Ukrainian civilian population and influence the Ukrainian government

by intimidation or coercion.

                       At all relevant times, Defendants supported or were deliberately indifferent to

the DPR’s terrorist acts against civilians and the DPR’s goal of using terrorism to coerce,

intimidate, and influence the Ukrainian government and the civilian population.

                       At all relevant times, Defendants provided banking services to the DPR and

its representatives and executed the money transfers that funded the DPR with knowledge or

deliberate indifference that those money transfers assisted and advanced the DPR’s terrorist acts

against civilians and assisted and advanced the DPR’s goal of coercing, intimidating, and

influencing the Ukrainian government and the civilian population.

                       At all relevant times, Defendants Sberbank and VTB knew or had to know

that the accounts at issue were owned and controlled by fundraising agents of the DPR, and that

the DPR and its affiliates were the ultimate beneficiaries of those accounts.




                                                   53
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 54 of 63



                  At all relevant times, Defendants Western Union and MoneyGram knew or

had to know that the money transfers to the groups that constituted the DPR’s fundraising arm

were being directed to the DPR to support their terrorist acts and campaign of intimidation and

coercion.

                  The DPR’s involvement in terrorist acts in the Donbass was notorious public

knowledge in 2014, and was widely reported on by the international news media, including as

described in Paragraphs 87-94, above.

                  At all times, the DPR’s fundraising agents openly, publicly, and repeatedly

acknowledged on their websites that they were raising money for the DPR and provided their

account numbers with Defendants, including as described in Paragraphs 128-186, above.

                  At all times, a simple internet search would have informed Defendants that

they were providing banking and money transfer services to the DPR and its affiliates, and

specifically that the DPR was relying upon these banking and money transfer services to

purchase lethal equipment and other supplies necessary for its violent terrorist activities in the

Donbass.

                  At all times, Defendants should have known and had a duty to inform

themselves of the above facts because those facts were notorious and public knowledge.

                  At all times, Defendants should have known and had a duty to inform

themselves of the above facts because Defendants had statutory and legal duties to know their

customers, perform due diligence, and refuse to provide banking and financial services to

terrorist organizations such as the DPR.

                  By providing banking services to the DPR and executing the money transfers

that funded the DPR, Defendants breached their statutory and legal duties under the Uniting and




                                               54
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 55 of 63



Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct

Terrorism (“USA PATRIOT”) Act of 2001, and other related statutes, rules and regulations, to

know their customers and perform due diligence and refuse to provide banking and money

transfer services to violent terrorist organizations such as the DPR and its affiliates.

                   At all times, Defendants should have known and had a duty to inform

themselves of the above facts because Defendants had and have statutory and legal duties to

monitor, report, and refuse to execute illegal, suspicious, and/or irregular banking and financial

transactions. The money transfers to the groups that constituted the DPR’s fundraising arm were

facially suspicious and irregular because they had no business or apparent lawful purpose, and

there was no reasonable explanation for them.

                   When executing money transfers into bank accounts controlled by fundraising

agents of the DPR and its affiliates, Defendants were and are at all times provided with and were

aware of the names of all parties to the money transfers, including the names of the originator

and of the intended beneficiaries and recipients of each such money transfer. Thus, Defendants

knew in real time that each of the money transfers were made to, from, and/or between accounts

belonging to fundraising agents of the DPR or their affiliates, and Defendants had the technical

and practical ability to block and refuse to carry out the money transfers.

                   Moreover, as described in Paragraphs 128-186, above, the DPR’s fundraising

agents publicly listed their account information with Defendants on their websites, which were

visible to anyone worldwide, including Defendants.

                   Defendants’ provision of material support and financing to the DPR is

consistent with the fact that several Defendants, including MoneyGram and Western Union, have




                                                  55
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 56 of 63



been previously sanctioned for facilitating money laundering, wire fraud schemes, and/or

terrorism financing.

                   In November 2012, MoneyGram admitted, via a deferred prosecution

agreement (“DPA”) with the United States Department of Justice (“DOJ”), to money laundering

and wire fraud violations. MoneyGram’s services were used in mass marketing and consumer

phishing scams that defrauded thousands of victims in the United States.            As part of the

settlement, MoneyGram created a $100 million victim compensation fund and retained a

corporate monitor to regularly report to the DOJ for an initial five-year period.

                   During the course of the 2012 DPA, MoneyGram experienced significant

weaknesses in its AML and anti-fraud program, inadequately disclosed these weaknesses to the

government, and failed to complete all of the DPA’s required enhanced compliance

undertakings. As a result of its failures, MoneyGram processed at least $125 million in

additional consumer fraud transactions between April 2015 and October 2016.

                   On November 8, 2018, MoneyGram agreed to extend by 30 months its 2012

DPA and forfeit $125 million due to significant weaknesses in its anti-fraud and anti-money

laundering (“AML”) program, which resulted in a breach of MoneyGram’s 2012

DPA. MoneyGram further agreed to enhance its anti-fraud and AML compliance programs.

                   In January 2017, Western Union admitted to wire fraud violations and agreed

to pay $586 million for turning a blind eye as criminals used its services for money laundering

and fraud. Between 2004 and 2012, Western Union knew of the fraudulent transactions, but

failed to investigate hundreds of thousands of consumer complaints. Fraudsters had engaged in

various advance fee scams, including offering fake jobs and lottery prizes, and processed the

transactions through Western Union. Western Union was also utilized to make payments to




                                                56
          Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 57 of 63



human smugglers. As part of the settlement, Western Union was required to maintain records of

the recipients of money transfers and implement a comprehensive anti-fraud program.

   VII.    Plaintiffs’ Injuries Are the Proximate Result of Defendants’ Conduct and
           Actions

                   Terrorist organizations, such as the DPR, need to transfer and receive funds in

order to operate, and in order to plan, prepare for, and carry out terrorist acts.

                   The provision of banking and money transfer services to the DPR and its

affiliates enables them to plan, prepare for, and carry out terrorist acts, and enhances their ability

to implement such acts.

                   The DPR used the banking and money transfer services provided by

Defendants to transfer and receive funds necessary for planning, preparing, and carrying out

terrorist activity, including shelling in civilian areas, controlling territory from which it launched

assaults like the downing of MH17, and using surface-to-air missiles to bring down planes, in

particular MH17.The banking and money transfer services provided by Defendants substantially

increased and facilitated the DPR’s ability to plan, prepare for, and carry out terrorist acts on

civilians, including the downing of the MH17 airplane. The DPR planned, made the necessary

preparations, and carried out the missile attack on the plane, including through acquiring and

controlling the territory from which it launched the missile, utilizing (a) funds held by them in

bank accounts with Defendants; (b) funds received by them as part of money transfers provided

by Defendants; and/or (c) funds that were freed up or otherwise made available to the DPR as a

result of the money transfers provided by Defendants.




                                                  57
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 58 of 63



                    The ongoing maintenance of these bank accounts and the processing of these

money transfers was enabled, facilitated, and carried out by Defendants’ conduct and actions

described herein.

                    By providing the DPR with access to funds, and a diverse array of global

financial supporters, in the days and weeks leading up to and immediately following the attack

on MH17, Defendants’ conduct and actions were a substantial factor in the DPR’s ability to

launch a surface-to-air missile and to control territory, including the territory necessary to set-up,

operate, and ultimately launch the missile system that brought down MH17; the DPR controlled

this territory utilizing weapons, military equipment, and ammunition procured with the material

support of Defendants.

                    By providing the DPR with access to critical funds in the days and weeks

leading up to the attack on MH17, it was reasonably foreseeable that Defendants’ provision of

material support to the DPR would make possible the DPR’s well-documented ongoing terrorist

attacks, including ultimately the attack on MH17.

                    The downing of the airplane carrying Quinn and 297 other innocent victims

was therefore enabled, facilitated, and proximately caused by Defendants’ conduct and actions

described herein.

                    Plaintiffs’ injuries and Quinn’s death are thus the direct and proximate result

of Defendants’ conduct and actions.

         CLAIM I – PROVISION OF MATERIAL SUPPORT TO TERRORISTS

                    Plaintiffs repeat and reallege each and every allegation contained in

paragraphs 1 through 245 as if fully set forth herein.




                                                 58
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 59 of 63



                    The actions of Defendants in providing banking services to the DPR and its

affiliates and/or executing the money transfers that funded the DPR constituted “acts of

international terrorism” as defined in 18 U.S.C. § 2331.

                    As required by 18 U.S.C. § 2331, the actions of Defendants in providing

banking services to the DPR and its affiliates and/or executing the money transfers that funded

the DPR constituted a violation of the criminal laws of the United States, including, without

limitation, the criminal provisions of 18 U.S.C. § 2339A, which prohibits the provision of

material support to terrorists.

                    As required by 18 U.S.C. § 2331, Defendants’ actions in providing banking

services to the DPR and its affiliates and/or executing the money transfers that funded the DPR

were dangerous to human life, because the funds were raised explicitly to purchase lethal and/or

military equipment for the DPR, which was and remains a violent terrorist organization that has

murdered and tortured thousands of civilians since its establishment and openly proclaims to

continue such acts of terror.

                    As required by 18 U.S.C. § 2331, the violent acts committed by the DPR

through Defendants’ material support, specifically the missile attack that brought down the

MH17 airplane, transcended national boundaries in the means by which they were accomplished

and the persons they intended to intimidate or coerce. The missile was launched from DPR-held

territory in Ukraine and destroyed a Malaysian airplane that departed the Netherlands en route to

Malaysia carrying 298 victims of 11 different nationalities. Defendants’ actions in providing

banking services to the DPR and its affiliates and/or executing the money transfers that funded

the DPR also transcended national boundaries in the means by which they were accomplished

and the locales in which Defendants operated.




                                                59
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 60 of 63



                   Defendants knowingly and intentionally provided banking services to the

DPR and its affiliates and/or executed the money transfers that funded the DPR when they knew

or were deliberately indifferent to the fact that the DPR and its affiliates were violent

organizations dedicated to using terrorism to intimidate and influence the conduct of the

Ukrainian government and to intimidate and coerce the civilian population.

                   As a direct and proximate result of Defendants’ provision of banking services

to the DPR and its affiliates and/or execution of the money transfers that funded the DPR,

Plaintiffs suffered the harms described herein.

                   Defendants reasonably would have foreseen that persons, such as Plaintiffs

and Quinn, would be injured by Defendants’ conduct and actions described herein.

                   Defendants are therefore liable for all of Plaintiffs’ damages in such sums as

may hereinafter be determined, to be trebled pursuant to 18 U.S.C. § 2333(a).

                         CLAIM II – FINANCING OF TERRORISM

                   Plaintiffs repeat and reallege each and every allegation contained in

paragraphs 1 through 245 as if fully set forth herein.

                   The actions of Defendants in providing banking services to the DPR and its

affiliates and/or executing the money transfers that funded the DPR constituted “acts of

international terrorism” as defined in 18 U.S.C. § 2331.

                   As required by 18 U.S.C. § 2331, the actions of Defendants in providing

banking services to the DPR and its affiliates and/or executing the money transfers that funded

the DPR constituted a violation of the criminal laws of the United States, including, without

limitation, the criminal provisions of 18 U.S.C. § 2339C, which prohibits the financing of

terrorism.



                                                  60
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 61 of 63



                   As required by 18 U.S.C. § 2331, Defendants’ actions in providing banking

services to the DPR and its affiliates and/or executing the money transfers that funded the DPR

were dangerous to human life, because the funds were raised explicitly to purchase lethal and/or

military equipment for the DPR, which was and remains a violent terrorist organization that has

murdered and tortured thousands of civilians since its establishment and openly proclaims to

continue such acts of terror.

                   As required by 18 U.S.C. § 2331, the violent acts committed by the DPR

through Defendants’ material support, specifically the missile attack that brought down the

MH17 airplane, transcended national boundaries in the means by which they were accomplished

and the persons they intended to intimidate or coerce. The missile was launched from DPR-held

territory in Ukraine and destroyed a Malaysian airplane that departed the Netherlands en route to

Malaysia carrying 298 victims of 11 different nationalities. Defendants’ actions in providing

banking services to the DPR and its affiliates and/or executing the money transfers that funded

the DPR also transcended national boundaries in the means by which they were accomplished

and the locales in which Defendants operated.

                   Defendants knowingly and intentionally provided banking services to the

DPR and its affiliates and/or executed the money transfers that funded the DPR when they knew

or were deliberately indifferent to the fact that the DPR and its affiliates were violent

organizations dedicated to using terrorism to intimidate and influence the conduct of the

Ukrainian government and to intimidate and coerce the civilian population.

                   As a direct and proximate result of Defendants’ provision of banking services

to the DPR and its affiliates and/or execution of the money transfers that funded the DPR,

Plaintiffs suffered the harms described herein.




                                                  61
         Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 62 of 63



                   Defendants reasonably would have foreseen that persons, such as Plaintiffs

and Quinn, would be injured by Defendants’ conduct and actions described herein.

                   Defendants are therefore liable for all of Plaintiffs’ damages in such sums as

may hereinafter be determined, to be trebled pursuant to 18 U.S.C. § 2333(a).


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demands judgment as follows:

              a.      awarding Plaintiffs compensatory damages in an amount to be determined

       at trial for all injuries suffered as a result of Defendants’ wrongdoing;

              b.      awarding Plaintiffs treble damages pursuant to 18 U.S.C. § 2333;

              c.      awarding Plaintiffs the costs of suit as incurred in this action and attorneys’

       fees pursuant to 18 U.S.C. § 2333;

              d.      awarding Plaintiffs any equitable relief to which they may be entitled;

              e.      awarding Plaintiffs pre-judgment and post-judgment interest at the

       maximum rate allowable by law; and

              f.      all other relief as may be appropriate.




                                                62
        Case 1:19-cv-02985-ALC Document 1 Filed 04/04/19 Page 63 of 63



                                 DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury on all issues triable to a jury.


Dated: April 4, 2019


                                                 Respectfully submitted,

                                                 BOIES SCHILLER FLEXNER LLP


                                                 By: s/ David Pressman

                                                        David Pressman
                                                        Lee S. Wolosky
                                                        55 Hudson Yards
                                                        New York, NY 10001
                                                        Telephone: (212) 446-2300
                                                        Fax: (212) 446-2350
                                                        dpressman@bsfllp.com

                                                        Stephen N. Zack
                                                        100 SE Second Street, Suite 2800
                                                        Miami, FL 33131
                                                        Telephone: (305) 539-8400
                                                        Fax: (305) 539-1307

                                                        Attorneys for Plaintiffs Thomas Schansman,
                                                        individually, as the surviving parent of
                                                        Quinn Lucas Schansman, and as legal
                                                        guardian on behalf of X.S., a minor,
                                                        Catharina Teunissen, individually, and as
                                                        the surviving parent and personal
                                                        representative of the Estate of Quinn Lucas
                                                        Schansman, and Nerissa Schansman,
                                                        individually and as the surviving sibling of
                                                        Quinn Lucas Schansman




                                                 63
